Exhibit 10.2

AMENDED AND RESTATED SECURITY AGREEMENT

THIS AMENDED AND RESTATED SECURITY AGREEMENT (this “Security Agreement”), dated
as of March 15, 2013, is by and among the parties identified as “Grantors” on
the signature pages hereto and such other parties as may become Grantors
hereunder after the date hereof (individually a “Grantor”, and collectively the
“Grantors”) and BANK OF AMERICA, N.A., as collateral agent (in such capacity,
the “Collateral Agent”) for the holders of the Secured Obligations referenced
below.

W I T N E S S E T H

WHEREAS, revolving credit and term loan facilities were established in favor of
Armstrong World Industries, Inc., a Pennsylvania corporation (“AWI”), pursuant
to the terms of that certain amended and restated credit agreement dated as of
November 23, 2010 (as amended and modified prior to the Closing Date, the
“Existing Credit Agreement”) among AWI, certain of its Subsidiaries, as
guarantors thereunder, the lenders party thereto and Bank of America, N.A., as
administrative agent for the lenders thereunder;

WHEREAS, in connection with the Existing Credit Agreement, AWI and certain of
its Subsidiaries entered into that certain Amended and Restated Security
Agreement dated as of November 23, 2010 (the “Existing Security Agreement”);

WHEREAS, AWI has requested certain modifications to the revolving credit and
term loan facilities under the Existing Credit Agreement;

WHEREAS, the Lenders have agreed to the requested modifications on the terms and
conditions provided in that certain Amended and Restated Credit Agreement, dated
as of the date hereof (as amended and modified, the “Credit Agreement”), among
AWI and Armstrong Wood Products, Inc., a Delaware corporation (“Armstrong Wood
Products”; together with AWI, the “Borrowers”), certain of their Subsidiaries,
as guarantors thereunder, the lenders party thereto and Bank of America, N.A.,
as administrative agent for the lenders thereunder; and



--------------------------------------------------------------------------------

WHEREAS, this Security Agreement is required under the terms of the Credit
Agreement, and is given in amendment to, restatement of and substitution for the
Existing Security Agreement provided in connection with the Existing Credit
Agreement.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Credit Agreement. In addition, the following terms,
which are defined in the UCC as in effect in the State of New York on the date
hereof, are used as defined therein: Accession, Account, Chattel Paper,
Commercial Tort Claim, Deposit Account, Document, Equipment, Fixtures, General
Intangible, Goods, Instrument, Inventory, Investment Property, Letter-of-Credit
Right, Proceeds, Software, and Supporting Obligation.

(b) As used herein, the following terms shall have the meaning set forth below:

“Borrowers” has the meaning provided in the recitals hereof.

“Collateral” has the meaning provided in Section 2 hereof.

“Collateral Agent” has the meaning provided in the introductory paragraph
hereof, together with successors and assigns.

“Copyright License” means any written agreement, naming any Grantor as licensor,
granting any right under any Copyright.

 

2



--------------------------------------------------------------------------------

“Copyrights” means (a) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, including registrations,
recordings and applications in the United States Copyright Office, and (b) all
renewals thereof.

“Credit Agreement” has the meaning provided in the recitals hereof.

“Event of Default” has the meaning provided in Section 7 hereof.

“Existing Credit Agreement” has the meaning provided in the recitals hereof.

“Existing Security Agreement” has the meaning provided in the recitals hereof.

“Grantor” has the meaning provided in the introductory paragraph hereof.

“Indemnified Party” has the meaning provided in Section 8(b) hereof.

“Patent License” means any written agreement providing for the grant by or to a
Grantor of any right to manufacture, use or sell any invention covered by a
Patent.

“Patents” means (a) all letters patent of the United States and all reissues and
extensions thereof, and (b) all applications for letters patent of the United
States and all divisions, continuations and continuations-in-part thereof.

“Secured Obligations” means, without duplication, (a) all Obligations and
(b) all costs and expenses incurred in connection with enforcement and
collection of the Secured Obligations, including reasonable attorneys’ fees and
expenses.

 

3



--------------------------------------------------------------------------------

“Security Agreement” has the meaning provided in the introductory paragraph
hereof, as amended and modified.

“Trademark License” means any written agreement providing for the grant by or to
a Grantor of any right to use any Trademark.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States or any state thereof and (b) all renewals thereof.

“UCC” means the Uniform Commercial Code as in effect in the state of New York
from time to time.

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

2. Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Grantor
hereby grants to the Collateral Agent, for the benefit of the holders of the
Secured Obligations, a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Grantor in and to all of
the following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”):

(a) all Accounts;

(b) all cash and currency;

(c) all Chattel Paper;

 

4



--------------------------------------------------------------------------------

(d) those Commercial Tort Claims identified on Schedule 2(d) attached hereto;

(e) all Copyrights;

(f) all Copyright Licenses;

(g) all Deposit Accounts;

(h) all Documents;

(i) all Equipment;

(j) all Fixtures;

(k) all General Intangibles;

(l) all Instruments;

(m) all Inventory;

(n) all Investment Property;

(o) all Letter-of-Credit Rights;

 

5



--------------------------------------------------------------------------------

(p) all Patents;

(q) all Patent Licenses;

(r) all Software;

(s) all Supporting Obligations;

(t) all Trademarks;

(u) all Trademark Licenses;

(v) all other personal property of such Grantor of whatever type or description;
and

(w) to the extent not otherwise included, all Accessions and all Proceeds of any
and all of the foregoing.

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Security Agreement shall not extend to, and the
“Collateral” shall not include, any Excluded Property.

The Grantors and the Collateral Agent, on behalf of the holders of the Secured
Obligations, hereby acknowledge and agree that the security interest created
hereby in the Collateral (i) constitutes continuing collateral security for all
of the Secured Obligations, whether now existing or hereafter arising and
(ii) is not to be construed as an assignment of any Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks or Trademark Licenses.

 

6



--------------------------------------------------------------------------------

3. Provisions Relating to Accounts.

(a) Anything herein to the contrary notwithstanding, each of the Grantors shall
remain liable under each of the Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise to each such Account.
Neither the Collateral Agent nor any holder of the Secured Obligations shall
have any obligation or liability under any Account (or any agreement giving rise
thereto) by reason of or arising out of this Security Agreement or the receipt
by the Collateral Agent or any holder of the Secured Obligations of any payment
relating to such Account pursuant hereto, nor shall the Collateral Agent or any
holder of the Secured Obligations be obligated in any manner to perform any of
the obligations of a Grantor under or pursuant to any Account (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts that may have been assigned
to it or to which it may be entitled at any time or times.

(b) At any time after the occurrence and during the continuation of an Event of
Default, (i) the Collateral Agent shall have the right, but not the obligation,
to make test verifications of the Accounts in any manner and through any medium
that it reasonably considers advisable, and the Grantors shall furnish all such
assistance and information as the Collateral Agent may reasonably require in
connection with such test verifications, (ii) upon the Collateral Agent’s
request and at the expense of the Grantors, the Grantors shall furnish to the
Collateral Agent reports showing reconciliations, aging and test verifications
of, and trial balances for, the Accounts, and (iii) the Collateral Agent in its
own name or in the name of others may communicate with account debtors on the
Accounts to verify with them to the Collateral Agent’s satisfaction the
existence, amount and terms of any Accounts.

4. Representations and Warranties. Each Grantor hereby represents and warrants
to the Collateral Agent, for the benefit of the holders of the Secured
Obligations, that:

(a) Legal Name; Chief Executive Office. As of the date hereof:

(i) Each Grantor’s exact legal name, state of incorporation or formation and
chief executive office are (and for the prior four months has been) as set forth
in Schedule 6.20(a) and Schedule 6.20(b) to the Credit Agreement.

(ii) Other than as set forth on Schedule 6.20(b) of the Credit Agreement, no
Grantor has been party to a merger, consolidation or other change in structure
in the prior four months.

 

7



--------------------------------------------------------------------------------

(b) Ownership. Each Grantor is the legal and beneficial owner of the Collateral
that it is pledging and has the right to pledge, sell, assign or transfer the
same.

(c) Security Interest/Priority. This Security Agreement creates a valid security
interest in favor of the Collateral Agent, for the benefit of the holders of the
Secured Obligations, in the Collateral of such Grantor and, when properly
perfected by filing, shall constitute a valid perfected security interest in
such Collateral, to the extent such security interest can be perfected by filing
under the UCC, free and clear of all Liens except for Permitted Liens.

(d) Accounts. (i) Each Account of such Grantor and the papers and documents
relating thereto are genuine and in all material respects what they purport to
be and (ii) each Account of such Grantor arises out of (A) a bona fide sale of
Goods sold and delivered by such Grantor (or to be sold and delivered) or
(B) services theretofore actually rendered by such Grantor (or to be actually
rendered) to, the account debtor named therein.

(e) Copyrights, Patents and Trademarks.

(i) Schedule 6.17 of the Credit Agreement includes all material Copyrights,
Copyright Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses
owned by any Grantor in its own name, or to which any Grantor is a party, as of
the date hereof.

(ii) All registrations or letters pertaining material Copyrights, Patents and
Trademarks have been duly and properly filed, and to each Grantor’s knowledge,
each material Copyright, Patent and Trademark of such Grantor is valid,
subsisting, unexpired, enforceable and has not been abandoned.

 

8



--------------------------------------------------------------------------------

(iii) Except as set forth in Schedule 6.17 of the Credit Agreement, none of such
material Copyrights, Patents and Trademarks is the subject of any licensing
agreement or similar arrangement as of the date hereof.

(iv) Except as could not reasonably be expected to have a Material Adverse
Effect, to each Grantor’s knowledge, no holding, decision or judgment has been
rendered by any Governmental Authority that would limit, cancel or question the
validity of such Copyright, Patent or Trademark.

(v) No action or proceeding is pending seeking to limit, cancel or question the
validity of any Copyright, Patent or Trademark that could reasonably be expected
to have a Material Adverse Effect.

5. Covenants. Each Grantor covenants that, so long as any of the Secured
Obligations remains outstanding and until all of the commitments relating
thereto have been terminated, such Grantor shall:

(a) Other Liens; Disposition of Collateral. Defend the Collateral against the
claims and demands of all other parties claiming an interest therein, keep the
Collateral free from all Liens, except for Permitted Liens, and not sell,
exchange, transfer, assign, lease or otherwise dispose of the Collateral or any
interest therein; provided, however, that each Grantor shall be permitted to
effect the dispositions described in clauses (i) through (ix) of the definition
of Disposition under the Credit Agreement, to effect Permitted Dispositions and
to otherwise dispose of property as permitted under the Credit Agreement.

(b) Perfection of Security Interest. Execute and deliver to the Collateral Agent
such agreements, assignments or instruments (including affidavits, notices,
reaffirmations and amendments and restatements of existing documents, as the
Collateral Agent may reasonably request) and do all such other things as the
Collateral Agent may reasonably deem necessary, appropriate or convenient (i) to
assure to the Collateral Agent the effectiveness and priority of its security
interests hereunder, including (A) filing or authorizing the Collateral Agent to
file such

 

9



--------------------------------------------------------------------------------

financing statements (including renewal statements), amendments and supplements
or such other instruments as the Collateral Agent may from time to time
reasonably request in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC, (B) with regard to material
Copyrights, executing and delivering a Notice of Grant of Security Interest in
Copyrights for filing with the United States Copyright Office in the form of
Exhibit 5(b)-1 attached hereto, (C) with regard to material Patents, executing
and delivering a Notice of Grant of Security Interest in Patents for filing with
the United States Patent and Trademark Office in the form of Exhibit 5(b)-2
attached hereto and (D) with regard to material Trademarks, executing and
delivering a Notice of Grant of Security Interest in Trademarks for filing with
the United States Patent and Trademark Office in the form of Exhibit 5(b)-3
attached hereto, (ii) to consummate the transactions contemplated hereby and
(iii) to otherwise protect and assure the Collateral Agent of its rights and
interests hereunder. To that end, each Grantor authorizes the Collateral Agent
to file one or more financing statements (which may describe the collateral as
“all assets” or “all personal property”) disclosing the Collateral Agent’s
security interest in any or all of the Collateral of such Grantor without such
Grantor’s signature thereon, and further each Grantor also hereby irrevocably
makes, constitutes and appoints the Collateral Agent, its nominee or any other
Person whom the Collateral Agent may designate, as such Grantor’s
attorney-in-fact with full power and for the limited purpose to sign in the name
of such Grantor any such financing statements (including renewal statements),
amendments and supplements, notices or any similar documents that in the
Collateral Agent’s reasonable discretion would be necessary, appropriate or
convenient in order to perfect and maintain perfection of the security interests
granted hereunder, such power, being coupled with an interest, being and
remaining irrevocable so long as the Secured Obligations remain unpaid and until
the commitments relating thereto shall have been terminated. In the event for
any reason the Law of any U.S. jurisdiction other than the State of New York
becomes or is applicable to the Collateral of any Grantor or any part thereof,
or to any of the Secured Obligations, such Grantor agrees to execute and deliver
all such instruments and to do all such other things as the Collateral Agent in
its sole discretion reasonably deems necessary, appropriate or convenient to
preserve, protect and enforce the security interests of the Collateral Agent
under the Law of such other U.S. jurisdiction (and, if a Grantor shall fail to
do so promptly upon the request of the Collateral Agent, then the Collateral
Agent may execute any and all such requested documents on behalf of such Grantor
pursuant to the power of attorney granted hereinabove).

(c) Treatment of Accounts. Not grant or extend the time for payment of any
Account, or compromise or settle any Account for less than the full amount
thereof, or release any Person or property, in whole or in part, from payment
thereof, or allow any credit or discount thereon, other than in the ordinary
course of a Grantor’s business or as required by Law.

 

10



--------------------------------------------------------------------------------

(d) Covenants Relating to Copyrights. Not knowingly do any act or omit to do any
act whereby any material Copyright may reasonably be expected to become
invalidated and (A) not knowingly do any act or omit to do any act whereby any
material Copyright may become part of the public domain (other than pursuant to
the natural term thereof); (B) promptly notify the Collateral Agent if it knows
that any material Copyright may become part of the public domain or of any
materially adverse determination or development (including the institution of,
or any such determination or development in, any court or tribunal in the United
States) regarding a Grantor’s ownership of any such Copyright or its validity;
(C) take such actions as it shall deem appropriate under the circumstances, to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain each registration of each material Copyright owned by a Grantor
including filing of applications for renewal where necessary; and (D) promptly
notify the Collateral Agent of any material infringement of any material
Copyright of a Grantor of which it becomes aware and take such actions as it
shall reasonably deem appropriate under the circumstances to protect such
Copyright, including, where appropriate, the bringing of suit for infringement,
seeking injunctive relief and seeking to recover any and all damages for such
infringement.

(e) Covenants Relating to Patents and Trademarks.

(i) To the extent reasonable under the circumstances, Grantor shall (A) continue
to use each material Trademark on each and every trademark class of Goods
applicable to its current line as reflected in its current catalogs, brochures
and price lists in order to maintain such Trademark in full force free from any
claim of abandonment for non-use, (B) maintain as in the past the quality of
products and services offered under such Trademark, (C) employ such Trademark
with the appropriate notice of registration, (D) not adopt or use any mark that
is confusingly similar or a colorable imitation of such Trademark unless the
Collateral Agent, for the ratable benefit of the holders of the Secured
Obligations, shall obtain a perfected security interest in such mark pursuant to
this Security Agreement, and (E) not (and not permit any licensee or sublicensee
thereof to) knowingly do any act or omit to do any act whereby any material
Trademark may become invalidated.

(ii) To the extent reasonable under the circumstances, Grantor shall not do any
act, or omit to do any act, whereby any material Patent may become abandoned or
dedicated to the public.

(iii) Promptly notify the Collateral Agent if it knows that any application or
registration relating to any material Patent or Trademark may become abandoned
or

 

11



--------------------------------------------------------------------------------

dedicated to the public (other than pursuant to the natural terms thereof), or
of any materially adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office other than routine prosecution
matters) regarding a Grantor’s ownership of any material Patent or Trademark or
its right to register the same or to keep and maintain the same.

(iv) Take such actions as it shall reasonably deem appropriate under the
circumstances, including in any proceeding before the United States Patent and
Trademark Office, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of the material Patents
and Trademarks, including filing of applications for renewal, affidavits of use
and affidavits of incontestability.

(v) Promptly notify the Collateral Agent after it learns that any material
Patent or Trademark included in the Collateral is materially infringed,
misappropriated or diluted by a third party and take such actions as it shall
reasonably deem appropriate under the circumstances to sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution,
or to otherwise protect such Patent or Trademark.

(f) Commercial Tort Claims.

(i) Concurrently with financial statements under Section 7.01(a) of the Credit
Agreement, notify the Collateral Agent in writing of the initiation of any
Commercial Tort Claim in excess of $5,000,000 before any Governmental Authority
by or in favor of such Grantor.

(ii) Execute and deliver such statements, documents and notices and do and cause
to be done all such things as the Collateral Agent may reasonably deem
necessary, appropriate or convenient, or as are required by Law, to create,
perfect and maintain the Collateral Agent’s security interest in any Commercial
Tort Claim.

6. Advances by Holders of the Secured Obligations. On failure of any Grantor to
perform any of the covenants and agreements contained herein, the Collateral
Agent may, at its sole option and in its sole discretion, perform the same and
in so doing may expend such sums as the Collateral Agent may

 

12



--------------------------------------------------------------------------------

reasonably deem advisable in the performance thereof, including the payment of
any insurance premiums, the payment of any taxes, a payment to obtain a release
of a Lien or potential Lien, expenditures made in defending against any adverse
claim and all other expenditures that the Collateral Agent may make for the
protection of the security hereof or that may be compelled to make by operation
of Law. All such sums and amounts so expended shall be repayable by the Pledgors
on a joint and several basis promptly upon timely notice thereof and demand
therefor, shall constitute additional Secured Obligations and shall, subject to
Section 2.08 of the Credit Agreement, bear interest from the date said amounts
are expended at the rate then applicable to Revolving Loans that are Base Rate
Loans. No such performance of any covenant or agreement by the Collateral Agent
on behalf of any Grantor, and no such advance or expenditure therefor, shall
relieve the Grantors of any default under the terms of this Security Agreement,
the other Loan Documents or any other documents relating to the Secured
Obligations. The Collateral Agent may make any payment hereby authorized in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien, title or claim except to the extent such
payment is being contested in good faith by a Grantor in appropriate proceedings
and against which adequate reserves are being maintained in accordance with
GAAP.

7. Events of Default. The occurrence of an event that would constitute an Event
of Default under the Credit Agreement shall be an Event of Default hereunder (an
“Event of Default”).

8. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Collateral Agent and the holders of the Secured
Obligations shall have, in addition to the rights and remedies provided herein,
in the Loan Documents, in any other documents relating to the Secured
Obligations, or by Law (including levy of attachment and garnishment), the
rights and remedies of a secured party under the UCC of the jurisdiction
applicable to the affected Collateral and, further, the Collateral Agent may,
with or without judicial process or the aid and assistance of others, (i) enter
on any premises on which any of the Collateral may be located and, without
resistance or interference by the Grantors, take possession of the Collateral,
(ii) dispose of any Collateral on any such premises, (iii) require the Grantors
to assemble and make available to the Collateral Agent at the expense of the
Grantors any Collateral at any place and time designated by the Collateral Agent
that is reasonably convenient to both parties, (iv) remove any Collateral from
any such premises for the purpose of effecting sale or other disposition
thereof, and/or (v) without demand and without advertisement, notice, hearing or
process of Law, all of which each of the Grantors hereby waives to the fullest
extent permitted by Law, at any place and time or times, sell and deliver any or
all Collateral held by or for it at public or private sale, by

 

13



--------------------------------------------------------------------------------

one or more contracts, in one or more parcels, for cash, upon credit or
otherwise, at such prices and upon such terms as the Collateral Agent deems
advisable, in its sole discretion (subject to any and all mandatory legal
requirements). Each of the Grantors acknowledges that any private sale
referenced above may be at prices and on terms less favorable to the seller than
the prices and terms that might have been obtained at a public sale and waives
any claims against the Collateral Agent arising by reason that any such private
sale shall not have been made in a commercially reasonable manner. The
Collateral Agent’s disclaimer of warranties relating to the Collateral shall not
be considered to adversely affect the commercial reasonableness of any sale. In
addition to all other sums due the Collateral Agent and the holders of the
Secured Obligations with respect to the Secured Obligations, the Grantors shall
pay the Collateral Agent and each of the holders of the Secured Obligations all
reasonable documented costs and expenses incurred by the Collateral Agent or any
such holder of the Secured Obligations (including reasonable attorneys’ fees and
expenses and court costs) in obtaining or liquidating the Collateral, in
enforcing payment of the Secured Obligations, or in the prosecution or defense
of any action or proceeding by or against the Collateral Agent or the holders of
the Secured Obligations or the Grantors concerning any matter arising out of or
connected with this Security Agreement, any Collateral or the Secured
Obligations, including any of the foregoing arising in, arising under or related
to a case under Debtor Relief Laws. To the extent the rights of notice cannot be
legally waived hereunder, each Grantor agrees that any requirement of reasonable
notice shall be met if such notice is personally served on or mailed, postage
prepaid, to the Borrowers in accordance with the notice provisions of
Section 11.02 of the Credit Agreement at least ten (10) Business Days before the
time of sale or other event giving rise to the requirement of such notice. The
Collateral Agent and the holders of the Secured Obligations shall not be
obligated to make any sale or other disposition of the Collateral regardless of
notice having been given. To the extent permitted by Law, any holder of the
Secured Obligations may be a purchaser at any such sale. To the extent permitted
by applicable Law, each of the Grantors hereby waives all of its rights of
redemption with respect to any such sale. Subject to the provisions of
applicable Law, the Collateral Agent and the holders of the Secured Obligations
may postpone or cause the postponement of the sale of all or any portion of the
Collateral by announcement at the time and place of such sale, and such sale
may, without further notice, to the extent permitted by Law, be made at the time
and place to which the sale was postponed, or the Collateral Agent and the
holders of the Secured Obligations may further postpone such sale by
announcement made at such time and place.

(b) Remedies relating to Accounts. Upon the occurrence of an Event of Default
and during the continuation thereof, whether or not the Collateral Agent has
exercised any or all of its rights and remedies hereunder, each Grantor will
promptly upon request of the Collateral Agent instruct all account debtors to
remit all payments in respect of Accounts to a mailing location selected by the
Collateral Agent. In addition, the Collateral Agent shall have the right to
enforce any Grantor’s rights against its customers and account debtors, and the
Collateral Agent or its designee may notify any Grantor’s customers and account
debtors that the Accounts of such

 

14



--------------------------------------------------------------------------------

Grantor have been assigned to the Collateral Agent or of the Collateral Agent’s
security interest therein, and may (either in its own name or in the name of a
Grantor or both) demand, collect (including by way of a lockbox arrangement),
receive, take receipt for, sell, sue for, compound, settle, compromise and give
acquittance for any and all amounts due or to become due on any Account, and, in
the Collateral Agent’s discretion, file any claim or take any other action or
proceeding to protect and realize upon the security interest of the holders of
the Secured Obligations in the Accounts. Each Grantor acknowledges and agrees
that the Proceeds of its Accounts remitted to or on behalf of the Collateral
Agent in accordance with the provisions hereof shall be solely for the
Collateral Agent’s own convenience and that such Grantor shall not have any
right, title or interest in such Accounts or in any such other amounts except as
expressly provided herein. The Collateral Agent and the holders of the Secured
Obligations shall have no liability or responsibility to any Grantor for
acceptance of a check, draft or other order for payment of money bearing the
legend “payment in full” or words of similar import or any other restrictive
legend or endorsement or be responsible for determining the correctness of any
remittance. Each Grantor hereby agrees to indemnify the Collateral Agent and the
holders of the Secured Obligations from and against all liabilities, damages,
losses, actions, claims, judgments, costs, expenses and charges, including
reasonable attorneys’ fees and expenses, suffered or incurred by the Collateral
Agent or the holders of the Secured Obligations (each, an “Indemnified Party”)
because of the maintenance of the foregoing arrangements except as relating to
or arising out of the gross negligence or willful misconduct of an Indemnified
Party or its officers, employees or agents. In the case of any investigation,
litigation or other proceeding, the foregoing indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by a
Grantor, its directors, shareholders or creditors or an Indemnified Party or any
other Person or any other Indemnified Party is otherwise a party thereto. All
amounts due under this subsection shall be payable within ten (10) Business Days
after demand therefor.

(c) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Collateral Agent shall have the right to enter and remain upon the various
premises of the Grantors without cost or charge to the Collateral Agent, and use
the same, together with materials, supplies, books and records of the Grantors
for the purpose of collecting and liquidating the Collateral, or for preparing
for sale and conducting the sale of the Collateral, whether by foreclosure,
auction or otherwise. In addition, the Collateral Agent may remove Collateral,
or any part thereof, from such premises and/or any records with respect thereto,
in order to effectively collect or liquidate such Collateral.

(d) Nonexclusive Nature of Remedies. Failure by the Collateral Agent or the
holders of the Secured Obligations to exercise any right, remedy or option under
this Security Agreement, any other Loan Document, any other documents relating
to the Secured Obligations, or as provided by

 

15



--------------------------------------------------------------------------------

Law, or any delay by the Collateral Agent or the holders of the Secured
Obligations in exercising the same, shall not operate as a waiver of any such
right, remedy or option. No waiver hereunder shall be effective unless it is in
writing, signed by the party against whom such waiver is sought to be enforced
and then only to the extent specifically stated, which in the case of the
Collateral Agent or the holders of the Secured Obligations shall only be granted
as provided herein. To the extent permitted by Law, neither the Collateral
Agent, the holders of the Secured Obligations, nor any party acting as attorney
for the Collateral Agent or the holders of the Secured Obligations, shall be
liable hereunder for any acts or omissions or for any error of judgment or
mistake of fact or Law other than their gross negligence or willful misconduct
hereunder. The rights and remedies of the Collateral Agents and the holders of
the Secured Obligations under this Security Agreement shall be cumulative and
not exclusive of any other right or remedy that the Collateral Agent or the
holders of the Secured Obligations may have.

(e) Retention of Collateral. To the extent permitted under applicable Law, in
addition to the rights and remedies hereunder, upon the occurrence and
continuance of an Event of Default, the Collateral Agent may, after providing
the notices required by Sections 9-620 and 9-621 of the UCC or otherwise
complying with the requirements of applicable Law of the relevant jurisdiction,
accept or retain all or any portion of the Collateral in satisfaction of the
Secured Obligations. Unless and until the Collateral Agent shall have provided
such notices, however, the Collateral Agent shall not be deemed to have accepted
or retained any Collateral in satisfaction of any Secured Obligations for any
reason.

(f) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Collateral Agent or
the holders of the Secured Obligations are legally entitled, the Grantors shall
be jointly and severally liable for the deficiency (subject to Section 25
hereof), together with interest thereon at the Default Rate, together with the
costs of collection and reasonable attorneys’ fees and expenses. Any surplus
remaining after the full payment and satisfaction of the Secured Obligations
shall be returned to the Grantors or to whomsoever a court of competent
jurisdiction shall determine to be entitled thereto.

9. Release of Collateral. Upon request, the Collateral Agent shall promptly
deliver to the applicable Guarantor (at such Guarantor’s expense) appropriate
release documentation to the extent the release of Collateral is permitted
under, and on the terms and conditions set forth in, the Credit Agreement;
provided that any such release, or the substitution of any of the Collateral for
other Collateral, will not alter, vary or diminish in any way the force, effect,
lien, pledge or security interest of this Security Agreement as to any and all
Collateral not expressly released or substituted, and this Security Agreement
shall continue as a first priority lien (subject to Permitted Liens) on any and
all Collateral not expressly released or substituted.

 

16



--------------------------------------------------------------------------------

10. Rights of the Collateral Agent.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Grantor hereby designates and appoints the Collateral Agent, on behalf of
the holders of the Secured Obligations, and each of its designees or agents, as
attorney-in-fact of such Grantor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuation of an Event of Default:

(i) to demand, collect, settle, compromise and adjust, and give discharges and
releases concerning the Collateral, all as the Collateral Agent may reasonably
deem appropriate;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Collateral and enforcing any other right in respect
thereof;

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Collateral Agent may reasonably
deem appropriate;

(iv) to receive, open and dispose of mail addressed to a Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the Goods giving rise to the Collateral on behalf of and in the name
of such Grantor, or securing, or relating to such Collateral;

(v) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;

 

17



--------------------------------------------------------------------------------

(vi) to direct any parties liable for any payment in connection with any of the
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Collateral Agent or as the Collateral Agent shall
direct;

(vii) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;

(viii) to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the Goods or
services that have given rise thereto, as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes;

(ix) to adjust and settle claims under any insurance policy relating thereto;

(x) to execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security and pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Collateral Agent may reasonably deem appropriate in order to perfect and
maintain the security interests and liens granted in this Security Agreement and
in order to fully consummate all of the transactions contemplated therein;

(xi) to institute any foreclosure proceedings that the Collateral Agent may
reasonably deem appropriate; and

(xii) to do and perform all such other acts and things as the Collateral Agent
may reasonably deem appropriate or convenient in connection with the Collateral.

 

18



--------------------------------------------------------------------------------

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding and until all of the commitments relating thereto shall have been
terminated. The Collateral Agent shall be under no duty to exercise or withhold
the exercise of any of the rights, powers, privileges and options expressly or
implicitly granted to the Collateral Agent in this Security Agreement, and shall
not be liable for any failure to do so or any delay in doing so. The Collateral
Agent shall not be liable for any act or omission or for any error of judgment
or any mistake of fact or Law in its individual capacity or its capacity as
attorney-in-fact except acts or omissions resulting from its gross negligence or
willful misconduct. This power of attorney is conferred on the Collateral Agent
solely to protect, preserve and realize upon its security interest in the
Collateral.

(b) Performance by the Collateral Agent of Obligations. If any Grantor fails to
perform any agreement or obligation contained herein, the Collateral Agent
itself may perform, or cause performance of, such agreement or obligation, and
the expenses of the Collateral Agent incurred in connection therewith shall be
payable by the Grantors on a joint and several basis (subject to Section 25
hereof).

(c) The Collateral Agent’s Duty of Care. Other than the exercise of reasonable
care to assure the safe custody of the Collateral while being held by the
Collateral Agent hereunder, the Collateral Agent shall have no duty or liability
to preserve rights pertaining thereto, it being understood and agreed that the
Grantors shall be responsible for preservation of all rights in the Collateral,
and the Collateral Agent shall be relieved of all responsibility for the
Collateral upon surrendering it or tendering the surrender of it to the
Grantors. The Collateral Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which the
Collateral Agent accords its own property, which shall be no less than the
treatment employed by a reasonable and prudent agent in the industry, it being
understood that the Collateral Agent shall not have responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
of the Collateral. In the event of a public or private sale of Collateral
pursuant to Section 7 hereof, the Collateral Agent shall have no obligation to
clean, repair or otherwise prepare the Collateral for sale.

11. Rights of Required Lenders. All rights of the Collateral Agent hereunder, if
not exercised by the Collateral Agent, may be exercised by the Required Lenders.

 

19



--------------------------------------------------------------------------------

12. Application of Proceeds. Upon the occurrence and during the continuation of
an Event of Default, any payments in respect of the Secured Obligations and any
proceeds of the Collateral, when received by the Collateral Agent or any of the
holders of the Secured Obligations in cash or its equivalent, will be applied in
reduction of the Secured Obligations in the order set forth in Section 9.03 of
the Credit Agreement as though the word “Obligations” therein were deleted and
replaced with the phrase “Secured Obligations,” and each Grantor irrevocably
waives the right to direct the application of such payments and proceeds and
acknowledges and agrees that the Collateral Agent shall have the continuing and
exclusive right to apply and reapply any and all such payments and proceeds in
the Collateral Agent’s sole discretion, notwithstanding any entry to the
contrary upon any of its books and records.

13. Costs of Counsel. At all times hereafter, whether or not upon the occurrence
of an Event of Default, the Grantors agree to promptly pay upon demand any and
all reasonable costs and expenses (including reasonable attorneys’ fees and
expenses) of the Collateral Agent and the holders of the Secured Obligations
(a) as required under Section 11.04 of the Credit Agreement and (b) as necessary
to protect the Collateral or to exercise any rights or remedies under this
Security Agreement or with respect to any of the Collateral. All of the
foregoing costs and expenses shall constitute Secured Obligations hereunder.

14. Continuing Agreement.

(a) This Security Agreement shall be a continuing agreement in every respect and
shall remain in full force and effect so long as any of the Secured Obligations
remains outstanding (other than contingent indemnity obligations that are not
yet due and payable) and until all of the commitments relating thereto have been
terminated. Upon such payment and termination, this Security Agreement shall be
automatically terminated and the Collateral Agent shall, upon the request and at
the expense of the Grantors, forthwith release all of its liens and security
interests hereunder and shall execute and deliver all UCC termination statements
and/or other documents reasonably requested by the Grantors evidencing such
termination. Notwithstanding the foregoing, all indemnities provided hereunder
shall survive termination of this Security Agreement.

(b) This Security Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Collateral Agent or any holder of the Secured Obligations as a
preference, fraudulent conveyance or otherwise under any bankruptcy, insolvency
or similar Law, all as though such payment had not been made; provided that in
the event payment of all or any part of the Secured Obligations is rescinded or
must be restored or returned, all reasonable costs and expenses (including
reasonable attorneys’ fees and

 

20



--------------------------------------------------------------------------------

expenses) incurred by the Collateral Agent or any holder of the Secured
Obligations in defending and enforcing such reinstatement shall be deemed to be
included as a part of the Secured Obligations.

15. Amendments and Waivers. This Security Agreement and the provisions hereof
may not be amended, waived, modified, changed, discharged or terminated except
as set forth in Section 11.01 of the Credit Agreement.

16. Successors in Interest. This Security Agreement shall create a continuing
security interest in the Collateral and shall be binding upon each Grantor, its
successors and assigns, and shall inure, together with the rights and remedies
of the Collateral Agent and the holders of the Secured Obligations hereunder, to
the benefit of the Collateral Agent and the holders of the Secured Obligations
and their successors and permitted assigns; provided, however, that none of the
Grantors may assign its rights or delegate its duties hereunder without the
prior written consent of the requisite Lenders under the Credit Agreement (or in
a transaction permitted by Section 8.04 of the Credit Agreement).

17. Notices. All notices required or permitted to be given under this Security
Agreement shall be given as provided in Section 11.02 of the Credit Agreement.

18. Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Security Agreement to produce or account for
more than one such counterpart.

19. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Security Agreement.

20. Governing Law; Submission to Jurisdiction; Venue.

(a) THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE COLLATERAL AGENT SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

21



--------------------------------------------------------------------------------

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS SECURITY AGREEMENT MAY
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW YORK
OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY
EXECUTION AND DELIVERY OF THIS SECURITY AGREEMENT, EACH PARTY HERETO CONSENTS,
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS SECURITY AGREEMENT OR OTHER DOCUMENT RELATED HERETO. EACH PARTY HERETO
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

(c) EACH PARTY TO THIS SECURITY AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
SECURITY AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS SECURITY
AGREEMENT, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS SECURITY AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

21. Severability. If any provision of this Security Agreement or any related
document is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Security
Agreement and any other related document shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

22



--------------------------------------------------------------------------------

22. Entirety. This Security Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations comprise the complete and
integrated agreement of the parties on the subject matter hereof and thereof and
supersedes all prior agreements, written or oral, on such subject matter. This
Security Agreement was drafted with the joint participation of the respective
parties thereto and shall be construed neither against nor in favor of any
party, but rather in accordance with the fair meaning thereof.

23. Survival. All representations and warranties made hereunder or other
document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the Collateral Agent, and each Lender, regardless of any
investigation made by the Administrative Agent, the Collateral Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent, the
Collateral Agent or any Lender may have had notice or knowledge of any Default
at the time of any Credit Extension, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.

24. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including real property
and securities owned by a Grantor), or by a guarantee, endorsement or property
of any other Person, then the Collateral Agent shall have the right to proceed
against such other property, guarantee or endorsement upon the occurrence of any
Event of Default, and the Collateral Agent shall have the right, in its sole
discretion, to determine which rights, security, liens, security interests or
remedies the Collateral Agent shall at any time pursue, relinquish, subordinate,
modify or take with respect thereto, without in any way modifying or affecting
any of them or the Secured Obligations or any of the rights of the Collateral
Agent or the holders of the Secured Obligations under this Security Agreement,
under any of the other Loan Documents or under any other document relating to
the Secured Obligations.

25. Joint and Several Obligations of Grantors.

(a) Subject to subsection (c) of this Section 25, each of the Grantors is
accepting joint and several liability hereunder in consideration of the
financial accommodation to be provided by the holders of the Secured
Obligations, for the mutual benefit, directly and indirectly, of each of the
Grantors and in consideration of the undertakings of each of the Grantors to
accept joint and several liability for the obligations of each of them.

 

23



--------------------------------------------------------------------------------

(b) Subject to subsection (c) of this Section 25, each of the Grantors jointly
and severally hereby irrevocably and unconditionally accepts joint and several
liability with the other Grantors with respect to the payment of all of the
Secured Obligations arising under this Security Agreement, the other Loan
Documents and any other documents relating to the Secured Obligations, it being
the intention of the parties hereto that all the payment Secured Obligations
shall be the joint and several obligations of each of the Grantors without
preferences or distinction among them.

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Loan Documents or in any other documents relating to the Secured
Obligations, the obligations of each Guarantor under the Credit Agreement and
the other Loan Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
Section 548 of the Bankruptcy Code of the United States or any other Debtor
Relief Law (including any comparable provisions of any applicable state Law).

26. Replacement of Existing Security Agreement. As of the date hereof, the
Existing Security Agreement shall be amended, restated and superseded and
replaced in its entirety by this Security Agreement.

27. Termination and Release.

(a) This Security Agreement and all security interests granted hereby shall
terminate when (i) all of the Obligations under the Loan Documents (excluding
contingent obligations as to which no claim has been made) have been paid in
full in cash, (ii) all Commitments have terminated or expired and (iii) the
aggregate amount available to be drawn under Letters of Credit has been reduced
to zero (including as a result of obtaining the consent of the applicable L/C
Issuer through the provision of Cash Collateral or other arrangement
satisfactory to the applicable L/C Issuer) and no L/C Issuer has any further
obligation to issue or amend Letters of Credit under the Credit Agreement.

 

24



--------------------------------------------------------------------------------

(b) All security interests granted hereby shall also terminate and be released
at the time or times and in the manner set forth in Section 10.10 of the Credit
Agreement.

(c) In connection with any termination or release pursuant to subsection (a) or
(b) of this Section 27, the Collateral Agent shall execute and deliver to any
Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release so long as the
applicable Grantor shall have provided the Administrative Agent such
certifications or documents as the Collateral Agent shall reasonably request in
order to demonstrate compliance with this Section 27. Any execution and delivery
of documents by the Collateral Agent pursuant to this Section shall be without
recourse to or warranty by the Collateral Agent.

[Signatures on Following Pages]

 

25



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.

 

GRANTORS:    ARMSTRONG WORLD INDUSTRIES, INC.,       a Pennsylvania corporation
      By:   

 

      Name:          Title:         

ARMSTRONG REALTY GROUP, INC.,

 

a Pennsylvania corporation

     

ARMSTRONG VENTURES, INC.,

 

a Delaware corporation

     

ARMSTRONG WOOD PRODUCTS, INC.,

 

a Delaware corporation

     

AWI LICENSING COMPANY,

 

a Delaware corporation

     

ARMSTRONG HARDWOOD FLOORING COMPANY,

 

a Tennessee corporation

      HOMERWOOD HARDWOOD FLOORING COMPANY,       a Delaware corporation      
By:   

 

      Name:          Title:      

For Each of the Foregoing

 

ARMSTRONG WORLD INDUSTRIES, INC.

SECURITY AGREEMENT



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

 

COLLATERAL AGENT:    BANK OF AMERICA, N.A.,       as Collateral Agent       By:
  

 

      Name:          Title:      

 

ARMSTRONG WORLD INDUSTRIES, INC.

SECURITY AGREEMENT



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 2(d)    Commercial Tort Claims

EXHIBITS

 

Exhibit 5(b)-1    Form of Notice of Grant of Security Interest in Copyrights
Exhibit 5(b)-2    Form of Notice of Grant of Security Interest in Patents
Exhibit 5(b)-3    Form of Notice of Grant of Security Interest in Trademarks

 

ARMSTRONG WORLD INDUSTRIES, INC.

SECURITY AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 2(d)

COMMERCIAL TORT CLAIMS

None.

 

ARMSTRONG WORLD INDUSTRIES, INC.

SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT 5(b)-1

FORM OF

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

COPYRIGHTS

United States Copyright Office

Ladies and Gentlemen:

Please be advised that pursuant to the Amended and Restated Security Agreement,
dated as of March 15, 2013 (as the same may be amended, modified, extended or
restated from time to time, the “Security Agreement”), by and among the Grantors
party thereto (each an “Grantor” and collectively, the “Grantors”) and Bank of
America, N.A., as Collateral Agent (the “Collateral Agent”) for the holders of
the Secured Obligations referenced therein, the undersigned Grantor has granted
a continuing security interest in and continuing lien upon, the copyrights and
copyright applications shown on Schedule 1 attached hereto to the Collateral
Agent for the ratable benefit of the holders of the Secured Obligations.

 

ARMSTRONG WORLD INDUSTRIES, INC.

SECURITY AGREEMENT



--------------------------------------------------------------------------------

The Grantors and the Collateral Agent, on behalf of the holders of the Secured
Obligations, hereby acknowledge and agree that the security interest in the
copyrights and copyright applications set forth on Schedule 1 attached hereto
(i) may only be terminated in accordance with the terms of the Security
Agreement and (ii) is not to be construed as an assignment of any copyright or
copyright application.

 

Very truly yours,

 

[Grantor], a [state] [entity type] By:  

 

Name:   Title:   Grantor’s Address: [insert]

[Signature pages continue on following page]

 

ARMSTRONG WORLD INDUSTRIES, INC.

SECURITY AGREEMENT



--------------------------------------------------------------------------------

Acknowledged and Accepted: BANK OF AMERICA, N.A., as Collateral Agent By:  

 

Name:   Title:   Collateral Agent’s Address: [insert]

 

ARMSTRONG WORLD INDUSTRIES, INC.

SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT 5(b)-2

FORM OF

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

PATENTS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Amended and Restated Security Agreement,
dated as of March 15, 2013 (the “Security Agreement”), by and among the Grantors
party thereto (each an “Grantor” and collectively, the “Grantors”) and Bank of
America, N.A., as Collateral Agent (the “Collateral Agent”) for the holders of
the Secured Obligations referenced therein, the undersigned Grantor has granted
a continuing security interest in and continuing lien upon, the patents and
patent applications set forth on Schedule 1 attached hereto to the Collateral
Agent for the ratable benefit of the holders of the Secured Obligations.

 

ARMSTRONG WORLD INDUSTRIES, INC.

SECURITY AGREEMENT



--------------------------------------------------------------------------------

The Grantors and the Collateral Agent, on behalf of the holders of the Secured
Obligations, hereby acknowledge and agree that the security interest in the
patents and patent applications set forth on Schedule 1 attached hereto (i) may
only be terminated in accordance with the terms of the Security Agreement and
(ii) is not to be construed as an assignment of any patent or patent
application.

 

Very truly yours,

 

[Grantor], a [state] [entity type] By:  

 

Name:   Title:   Grantor’s Address: [insert]

[Signature pages continue on following page]

 

ARMSTRONG WORLD INDUSTRIES, INC.

SECURITY AGREEMENT



--------------------------------------------------------------------------------

Acknowledged and Accepted:

 

BANK OF AMERICA, N.A., as Collateral Agent By:  

 

Name:   Title:   Collateral Agent’s Address: [insert]

EXHIBIT 5(b)-3

FORM OF

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

TRADEMARKS

 

ARMSTRONG WORLD INDUSTRIES, INC.

SECURITY AGREEMENT



--------------------------------------------------------------------------------

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Amended and Restated Security Agreement,
dated as of March 15, 2013 (the “Security Agreement”), by and among the Grantors
party thereto (each an “Grantor” and collectively, the “Grantors”) and Bank of
America, N.A., as Collateral Agent (the “Collateral Agent”) for the holders of
the Secured Obligations referenced therein, the undersigned Grantor has granted
a continuing security interest in and continuing lien upon, the trademarks and
trademark applications set forth on Schedule 1 attached hereto to the Collateral
Agent for the ratable benefit of the holders of the Secured Obligations.

The Grantors and the Collateral Agent, on behalf of the holders of the Secured
Obligations, hereby acknowledge and agree that the security interest in the
trademarks and trademark applications set forth on Schedule 1 attached hereto
(i) may only be terminated in accordance with the terms of the Security
Agreement and (ii) is not to be construed as an assignment of any trademark or
trademark application.

 

Very truly yours,

 

[Grantor], a [state] [entity type] By:  

 

Name:   Title:   Grantor’s Address: [insert]

[Signature pages continue on following page]

 

ARMSTRONG WORLD INDUSTRIES, INC.

SECURITY AGREEMENT



--------------------------------------------------------------------------------

Acknowledged and Accepted:

 

BANK OF AMERICA, N.A., as Collateral Agent By:  

 

Name:   Title:   Collateral Agent’s Address: [insert]

 

ARMSTRONG WORLD INDUSTRIES, INC.

SECURITY AGREEMENT